FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30197

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00408-HZ

  v.
                                                 MEMORANDUM *
FRANCISCO PRECIADO-RAMIREZ,

               Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Francisco Preciado-Ramirez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 27-month sentence for illegal reentry of a

deported alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Preciado-Ramirez’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Preciado-Ramirez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief has been filed. The government has filed a

motion to dismiss the appeal.

      Preciado-Ramirez has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

grant the government’s motion to dismiss the appeal.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    12-30197